DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
- The amendment filed on October 20, 2021 has been entered.
- Claims 1-16 are pending.
- Claims 1-16 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “a number of the second mapping candidates included in the user-specific search space in the extended PDCCH region is equal to or greater than a number of the first mapping candidates included in the common search space in the PDCCH region (Claims 1 and 9 ). “The closest prior art found is as follows:
Kim et al. (Pub. No. US 2009/0238091 A1))- The UE-specific search space supports a CCE aggregation level L, where L.epsilon.{1,2,4,8}. The common search space supports the CCE aggregation level L, where L.epsilon.{4,8}. The size of search space is determined according to the size of CCE aggregation level and the number of PDCCH candidates. That is, the size of search space is a multiple of the size of CCE aggregation level or a multiple of the number of PDCCH candidates.
Chen et al. (Pub. No. US 2011/0110316 A1)-See ¶0063, The max number of PDCCH candidates that a UE has to attempt to decode in a subframe is 6 in the common search space (4 for control channel element (CCE) aggregation level 4 and 2 for CCE aggregation level 8) and 16 in the UE-specific search space (6, 6, 2, and 2 for CCE aggregation levels 1, 2, 4, and 8, respectively).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Tejis Daya/Primary Examiner, Art Unit 2472